DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of the following informalities:  “non-tranitory” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, 12, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al. (pub. no. 20120309519).
Regarding claim 1, Hansen discloses  a method for controlling a virtual camera in a game, applied to a touch terminal rendered with a graphical user interface (GUI), contents displayed by the GUI comprising a game scene image captured by the virtual camera, the game scene image at least comprising a virtual character, the method comprising:  associating the virtual camera with a position of the virtual character in the game scene to control a movement of the virtual camera according to a change of the position of the virtual character (“FIG. 5 shows an example of an application flowchart for the virtual camera repositioning system. The system begins in S1 where the virtual camera is positioned in a first, or default state. The default state may include: (i) a default position of the virtual camera and (ii) a default direction (i.e., viewing angle or orientation) of the virtual camera. For example, the virtual camera may remain at substantially "eye-level" (i.e., doll-house view) while the player character is walking in the third person view. An image is generated and displayed (see FIGS. 6, 8A, and 9A) with the virtual camera positioned in the default state”, [0088]);  

detecting whether a movement of the virtual character on the GUI toward a first direction satisfies a preset condition;  when the movement of the virtual character toward the first direction satisfies the preset condition, determining a shifting direction of the virtual camera according to the first direction; and  controlling the virtual camera to shift toward the shifting direction while moving according to the change of the position of the virtual character, in order to display the game scene image captured by the shifted virtual camera on the GUI (“If the game state of the player character changes (e.g., walking to running or standing to running), the system proceeds to S4 where the virtual camera begins moving to a second position. As explained above, the second position of the virtual camera is preferably in a higher position than the first position and the direction of the virtual camera is preferably more downwardly pitched (compare virtual camera VC in FIGS. 6 and 7) so that the player character's footing is made more easily viewable while the player character is running in a third-person view. The position of the virtual camera is raised and the direction (i.e., viewing angle or orientation) is more downwardly 
Regarding claim 2, Hansen discloses the preset condition comprises:  a movement distance of the virtual character toward the first direction reaches a preset distance, or a duration of the movement of the virtual character toward the first direction reaches a preset duration (“If the game state of the player character changes (e.g., walking to running or standing to running), the system proceeds to S4 where the virtual camera begins moving to a second position”, [0090]).
Regarding claim 3, Hansen discloses determining a first distance of the movement of the virtual character when the virtual character satisfies the preset condition;  acquiring an offset corresponding to the virtual character according to an average speed of the virtual character moving within the first distance; and  controlling the virtual camera to shift toward the shifting direction to a position corresponding to the offset after the virtual camera following the virtual character to move for the first distance (“As explained above, the second position of the virtual camera is preferably in a higher position than the first position and the direction of the virtual camera is preferably more downwardly pitched (compare virtual camera VC in FIGS. 6 and 7) so that the player character's footing is made more easily viewable while the player character is running in a third-person view. The position of the virtual camera is raised and the direction (i.e., viewing angle or orientation) is more downwardly pitched simultaneously. As an example, the position may be raised by 10% and the direction may be pitched downwardly by 4° to 8°”, [0090]; height of camera is interpreted to be offset; “The virtual camera VC may also move to the second position in a linear correspondence with the speed of the player character”, [0097]).
Claim 9 is directed to an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 10 is directed to a device that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Regarding claim 12, Hansen discloses maintaining a shooting angle of the virtual camera at a default angle ([0088]).
Regarding claim 14, Hansen discloses when the preset condition is that the movement distance of the virtual character toward the first direction reaches the preset distance, determining the preset distance as the first distance of the movement of the virtual character ([0090]).
Regarding claim 16, Hansen discloses requesting a server for the offset according to a table of mapping relationship between the average speed and the offset, or according to the average speed
Regarding claim 17, Hansen discloses the offset corresponding to a high average speed of the virtual character is greater than the offset corresponding to a low average speed of the virtual character ([0097]).
Regarding claim 18, Hansen discloses controlling the virtual camera to follow to move for the first distance according to an association relationship between the position of the virtual camera and the position of the virtual character in the game scene when the virtual character moves, and when the preset condition is satisfied, controlling the virtual camera to automatically shift for a distance of the offset, so as to control the virtual camera to shift toward the shifting direction to the position corresponding to the offset ([0097], [0092]).
Regarding claim 18, Hansen discloses detecting whether the virtual character is in a state of moving toward the first direction currently; and  when the virtual character is not in the state of moving toward the first direction currently, controlling the virtual camera to return to a normal state (“If the player character returns to its default state, the system proceeds to S8 where the virtual camera begins moving back to the first, or default position. For example, the virtual camera will lower back to a position that is substantially "eye-level" with a third-person view of the player character”, [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (pub. no. 20120309519) in view of Takahashi et al. (pat. no. 6,126,545).
Regarding claim 11, it is noted that Hansen does not disclose establishing a mapping relationship for maintaining a fixed distance between the camera and the virtual character.  Takahashi however, teaches establishing a mapping relationship for maintaining a fixed distance between the camera and the virtual character (“In the description above, the distances between the reference points, dHAB and dBC, had fixed values, which are considered from experience to be most suitable values. However, besides this, it is also possible to set a plurality of distances which are selected as appropriate, these distances being variable so that the distance values are changed according to conditions such as the speed, number, size etc. of the characters.


Furthermore, the distance dBC can be controlled such that, if there is a single character, dBC is set to a short distance, whereas if there is a group comprising a plurality of characters, then dBC is set to a long distance, so that all of the characters can be displayed on the screen. By controlling the distances in this way, it is ensured that all the characters are displayed on the screen at all times”, col. 10, lines 18-44).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way. Here both Hansen and Takahashi are directed to virtual camera control methods.  To adjust dBC based on character speed would be to use a known technique to improve a similar method in the same way. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Hansen invention to adjust dBC based on character speed as taught by Takahashi. To do so would allow the player to see more the virtual world at higher speed thereby making control easier.
Regarding claim 13, it is noted that Hansen does not disclose determining a relationship between the shifting direction and the first direction according to battle factors in the game.  

of him. The enemy characters Ch1-Ch3 reference points A1-A3 inside them, respectively. Camera positions C1-C3 exist on the extensions of the straight lines linking each of these reference points A1-A3 with reference point B. These camera positions are determined by a similar method to that used in the first or second modes of implementation.

The reference points A1-A3 may be in any position provided that they correspond to the location of the enemy characters Ch1-Ch3. The following examples may be conceived.

The reference points are located at the waist of the enemy character. Since the reference point B is usually located near the head portion of the character Ch, then if the reference points A are positioned at the waist of the enemy character, the camera line of sight will appear to look slightly downwards. FIG. 10 illustrates such a case.

The reference points are located at the head region of the enemy characters. In this case, the camera line of sight looks directly forward at the enemy characters.



The specific procedure for determining a camera position C from the reference points A and b is the same as that used in the first and second modes of implementation.

FIG. 11 shows an example of a screen displayed when the camera position is at C1 in FIG. 10. There is an enemy character Ch1 in front of the character Ch and they are facing each other. Since the camera position C1 is slightly above, the image gives an impression of looking downwards and the whole figure of the enemy character is displayed.

FIG. 12 gives an example of a screen displayed when the camera position is at C2 in FIG. 10. There is an enemy character Ch2 behind the character Ch. In this way, even if the character is approached from behind by an enemy character, the enemy character is not lost from view and the character is not liable to surprise attacks.

FIG. 13 shows an example of a screen when the camera position is at C3 in FIG. 10. The enemy character Ch3 is flying in mid-air and the view is looking up this character from below”, col. 12, lines 2-50).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way. Here both Hansen and Takahashi are directed to virtual camera control methods.  To use a point on an enemy character as a camera .
Allowable Subject Matter
Claims 4-7 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715